Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Delois Daniels appeals the district court’s order accepting the recommendation of the magistrate judge and denying her claims arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Daniels v. McHugh, No. 3:09-cv-00182-JFA, 2011 WL 939233 (D.S.C. Mar. 16, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.